 4:20-cv-03118-RGK-PRSE Doc # 43 Filed: 01/12/21 Page 1 of 9 - Page ID # 227




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

AUSTIN EDWARD LIGHTFEATHER,                                   4:20CV3118

                     Plaintiff,
                                                           MEMORANDUM
       vs.                                                  AND ORDER

ABBY OSBORN, et al.,

                     Defendants.


       Plaintiff, a state prisoner, filed his Complaint on October 7, 2020. (Filing 1.)
Plaintiff was granted leave to proceed in forma pauperis on November 16 2020.
(Filing 6.) Now that Plaintiff has paid the required initial partial filing fee, the court
conducts an initial review of Plaintiff’s Complaint to determine whether summary
dismissal is appropriate under 28 U.S.C. '' 1915(e)(2) and 1915A.1

                          I. SUMMARY OF COMPLAINT

      Plaintiff’s Complaint is a rambling narrative of events that have occurred over
the past several years. The caption lists 97 defendants, but only a few of them are
mentioned in the body of the Complaint. Plaintiff seeks $308 billion in damages.

                      II. STANDARDS ON INITIAL REVIEW

        The court is required to conduct an initial review of “a complaint in a civil
action in which a prisoner seeks redress from a governmental entity or officer or
employee of a governmental entity.” 28 U.S.C.A. ' 1915A(a). On such initial
review, the court must dismiss the complaint if it: “(1) is frivolous, malicious, or
fails to state a claim upon which relief may be granted; or (2) seeks monetary relief

      1
      In conducting this initial review, the court has also examined Plaintiff’s
numerous supplemental filings. (Filings 5, 6, 7, 8, 20, 25)
 4:20-cv-03118-RGK-PRSE Doc # 43 Filed: 01/12/21 Page 2 of 9 - Page ID # 228




from a defendant who is immune from such relief.” 28 U.S.C.A. ' 1915A(b). See
also 28 U.S.C. ' 1915(e)(2)(B) (requiring dismissal of in forma pauperis complaints
“at any time” on the same grounds as ' 1915A(b)).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or grounds
for a claim, and a general indication of the type of litigation involved.’” Topchian v.
JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting Hopkins
v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). Plaintiffs must set forth enough
factual allegations to “nudge[ ] their claims across the line from conceivable to
plausible,” or “their complaint must be dismissed.” Bell Atlantic Corp. v. Twombly,
550 U.S. 544, 569-70 (2007); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
(“A claim has facial plausibility when the plaintiff pleads factual content that allows
the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.”).

       “A pro se complaint must be liberally construed, and pro se litigants are held
to a lesser pleading standard than other parties.” Topchian, 760 F.3d at 849 (internal
quotation marks and citations omitted). This means that “if the essence of an
allegation is discernible, even though it is not pleaded with legal nicety, then the
district court should construe the complaint in a way that permits the layperson’s
claim to be considered within the proper legal framework.” Stone v. Harry, 364 F.3d
912, 915 (8th Cir. 2004). However, even pro se complaints are required to allege
facts which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon,
623 F.2d 1282, 1286 (8th Cir. 1980).

                         III. ANALYSIS OF COMPLAINT

      While a plaintiff may join in one action as many claims as he has against a
single defendant, see Fed. R. Civ. P. 18(a), “in actions where more than one
defendant is named, such as the one at bar, the analysis under Rule 20 precedes that
under Rule 18.” Houston v. Shoemaker, No. 2:16-CV-36-CDP, 2017 WL 35699, at
*2 (E.D. Mo. Jan. 4, 2017). Rule 20 provides in part: “Persons ... may be joined in


                                          2
 4:20-cv-03118-RGK-PRSE Doc # 43 Filed: 01/12/21 Page 3 of 9 - Page ID # 229




one action as defendants if ... any right to relief is asserted against them jointly,
severally, or in the alternative with respect to or arising out of the same transaction,
occurrence, or series of transactions or occurrences; and ... any question of law or
fact common to all defendants will arise in the action.” Fed. R. Civ. P. 20(a)(2).
Thus, “[d]espite the broad language of Rule 18(a), plaintiff may join multiple
defendants in a single action only if plaintiff asserts at least one claim to relief against
each of them that arises out of the same transaction or occurrence and presents
questions of law or fact common to all.” Charles Alan Wright & Arthur R. Miller,
Federal Practice and Procedure § 1655 (3d ed.). All “logically related” events
entitling a person to institute a legal action against another generally are regarded as
comprising a transaction or occurrence. Mosley v. General Motors Corp., 497 F.2d
1330, 1333 (8th Cir. 1974). While it is unclear what types of claims Plaintiff is
attempting to assert against the 97 named defendants, it is clear that the events
described in Plaintiff’s Complaint are not “logically related,” and that the Complaint
fails to comply with Rule 20(a)(2).

        Although courts construe pro se pleadings liberally, pro se litigants, like all
other parties, must abide by the Federal Rules of Civil Procedure. See, e.g., Williams
v. Harmon, 294 Fed. App’x 243, 245 (8th Cir. 2008) (affirming dismissal where pro
se litigant failed to comply with the Federal Rules of Civil Procedure). Requiring
pro se prisoners to adhere to the federal rules regarding joinder of parties and claims
prevents ‘the sort of morass [a multiple claim, multiple defendant] suit produce[s],
avoids confusion, ensures that prisoners pay the required filing fees, and prevents
prisoners from circumventing the PLRA’s three strikes rule.” Evans v. Deacon, No.
3:11-CV-00272-ST, 2016 WL 591758, at *7 (D. Or. Feb. 12, 2016) (quoting George
v. Smith, 507 F3d 605, 607 (9th Cir. 2007) ) (citations omitted).2 Unrelated claims


       2
         Under provisions of the Prison Litigation Reform Act (“PLRA”), a prisoner
may not commence a civil action without prepayment of the filing fee in some form.
See 28 U.S.C. § 1915(b)(1). These “new fee provisions of the PLRA were designed
to deter frivolous prisoner litigation by making all prisoner litigants feel the deterrent
effect created by liability for filing fees.” Williams v. Roberts, 116 F. 3d 1126, 1127-
                                             3
 4:20-cv-03118-RGK-PRSE Doc # 43 Filed: 01/12/21 Page 4 of 9 - Page ID # 230




involving different defendants belong in different suits. George, 507 F.3d at 607
(holding that state prisoner’s § 1983 action asserting 50 claims against 24 defendants
should have been brought as separate actions, since defendants did not participate in
the same transaction or series of transactions, and question of fact was not common
to all defendants).

       “Misjoinder of parties is not a ground for dismissing an action,” but the court
on its own may “drop a party” or “sever any claim against a party” in order to
eliminate the misjoinder. Fed. R. Civ. P. 21. Because the court is unable to find that
an actionable claim for relief is stated against any defendant, the court will not drop
any parties or sever any claims at this time. The court on its own motion will give
Plaintiff an opportunity to file an amended complaint that states a claim upon which
relief may be granted against one or more defendants and that complies with Rule
20(a)(2). Plaintiff is warned that upon screening the amended complaint, the court
will consider whether any unrelated claims should be severed. If Plaintiff’s amended
complaint sets forth unrelated claims, and the court decides severance is appropriate,
Plaintiff will be required to prosecute unrelated claims in separate actions and
he will be required to pay a separate filing fee for each separate action.

      The Federal Rules of Civil Procedure also require parties to formulate their
pleadings in an organized and comprehensible manner

      Specifically, Federal Rule of Civil Procedure 8(a)(1)-(3) requires that a
      complaint contain a “short and plain statement of the grounds for the
      court's jurisdiction,” a “short and plain statement” of the plaintiff's
      claims and a “demand for the relief sought.” Federal Rule of Civil
      Procedure 8(d)(1) provides that, although no technical form of pleading
      is required, each claim must be simple, concise and direct. Federal Rule


28 (5th Cir. 1997). The PLRA also contains a “three-strikes” provision requiring the
collection of the entire filing fee after the dismissal for frivolousness, etc., of three
actions or appeals brought by a prisoner proceeding in forma pauperis, unless the
statutory exception is satisfied. 28 U.S.C. § 1915(g). The “three strikes” provision
was also an attempt by Congress to curb frivolous prisoner litigation. See Wilson v.
Yaklich, 148 F. 3d 596, 603 (6th Cir. 1998).
                                           4
 4:20-cv-03118-RGK-PRSE Doc # 43 Filed: 01/12/21 Page 5 of 9 - Page ID # 231




      of Civil Procedure 10(b) directs parties to separate their claims within
      their pleadings and provides that each claim should be limited as far as
      practicable to a single set of circumstances. In addition, Rule 10(b)
      makes clear that each claim that is founded on a separate transaction or
      occurrence must be stated in a separate count when doing so would
      promote clarity.

McPeek v. Unknown Sioux City DEA Officers, No. C17-4011-LTS, 2017 WL
1502809, at *3 (N.D. Iowa Apr. 25, 2017), aff’d sub nom. McPeek v. Sioux City DEA
Unknown Officers, No. 17-2030, 2017 WL 5440036 (8th Cir. Sept. 29, 2017).

      The primary purpose of Rule 8 is to allow the court and an opposing party to
understand whether a valid claim is alleged and, if so, what it is; the complaint must
be sufficiently clear so the court or an opposing party is not required to keep sifting
through it in search of what it is plaintiff asserts. Cody v. Loen, 468 F. App’x 644,
645 (8th Cir. 2012) (per curiam) (unpublished opinion) (citing Vicom, Inc. v.
Harbridge Merch. Servs., Inc., 20 F.3d 771, 775-76 (7th Cir. 1994)). “A litigant
cannot ignore her burden of developed pleading and expect the district court to ferret
out small needles from diffuse haystacks.” Murillo v. Kittelson, No. 8:19CV571,
2020 WL 3250231, at *3 (D. Neb. June 16, 2020) (quoting United States v. Slade,
980 F.2d 27, 31 (1st Cir. 1992)).

       Plaintiff’s Complaint is not a “short and plain” statement of claims, consisting
of “simple, concise, and direct” allegations of fact, see Fed. R. Civ. P. 8, nor is there
any separation of claims, see Fed. R. Civ. P. 10. If Plaintiff files an amended
complaint, he must comply with Rules 8 and 10. See, e.g., Chandler v. Pogue, 56
Fed. App’x 756 (8th Cir. 2003) (per curiam) (unpublished opinion) (holding district
court did not abuse its discretion by dismissing pro se inmate’s lengthy complaint
for failure to comply with Rules 8 and 10).

                            IV. PLAINTIFF’S MOTIONS

       Since the filing of the Complaint, Plaintiff has placed numerous motions on
file. All of these motions which are still pending will be denied:


                                           5
 4:20-cv-03118-RGK-PRSE Doc # 43 Filed: 01/12/21 Page 6 of 9 - Page ID # 232




       Filing 9, request for DNA testing. Even if this action were to proceed to
service, the statutory right to proceed in forma pauperis does not include the right to
receive funds from the court to pay discovery or other costs relating to a pro se
litigant’s case. 28 U.S.C. § 1915; see also Haymes v. Smith, 73 F.R.D. 572, 574
(W.D.N.Y. 1976) (“The generally recognized rule is that a court may not authorize
the commitment of federal funds to underwrite the necessary expenditures of an
indigent civil litigant’s action.”) (citing Tyler v. Lark, 472 F.2d 1077 (8th Cir. 1973),
other citations omitted).

       Filing 10, request to add evidence (competency order). At this stage of the
proceeding, no evidentiary issues are presented. On initial review, the court assumes
all well-pleaded facts in the complaint are true.

       Filing 16, request for summonses. No further proceedings will take place in
this case unless and until Plaintiff files an amended complaint in accordance with
this Memorandum and Order. If Plaintiff files an amended complaint, the court will
review it to determine whether summary dismissal is appropriate. See 28 U.S.C. §§
1915(e)(2) and 1915A. This matter may not proceed to service of process unless so
ordered by the court after conducting this review.

      Filing 17, request for expert witness testimony. See Filing 9.

      Filing 18, request for preliminary injunction. Plaintiff does not state what
injunctive relief is requested or specify any grounds for seeking the order. See Fed.
R. Civ. P. 8(b).

      Filing 19, request for publication of documents. This request is frivolous.

      Filing 22, request to add defendant. Subject to the procedural limitations
discussed above, Plaintiff may add defendants if he files an amended complaint.

       Filing 23, request to document Plaintiff’s physical appearance. This request
is frivolous.


                                           6
 4:20-cv-03118-RGK-PRSE Doc # 43 Filed: 01/12/21 Page 7 of 9 - Page ID # 233




      Filing 24, request for special reprisal. This request is frivolous.

       Filing 28, request for change of venue. Nebraska constitutes one judicial
district. 28 U.S.C. § 107.

      Filing 29, request to add evidence (inmate request form). See Filing 10.

      Filing 30, request to add defendant. See Filing 22.

      Filing 31, request to add evidence (law library schedule). See Filing 10.

      Filing 32, request to add evidence (tribal information). See Filing 10.

      Filing 34, request to add a civil rights conspiracy claim against certain
defendants. Subject to the procedural limitations discussed above, Plaintiff may add
new claims or add allegations to existing claims if he files an amended complaint,
which will then be reviewed by the court under 28 U.S.C. §§ 1915(e)(2) and 1915A.

      Filing 35, request to file documents with United States Supreme Court. This
request is frivolous.

      Filing 37, request to add claims and defendants. See Filings 22 and 34.

       Filing 38, request to appoint counsel. The court cannot routinely appoint
counsel in civil cases. In Davis v. Scott, 94 F.3d 444, 447 (8th Cir. 1996), the Eighth
Circuit explained that “[i]ndigent civil litigants do not have a constitutional or
statutory right to appointed counsel.” Trial courts have “broad discretion to decide
whether both the plaintiff and the court will benefit from the appointment of counsel,
taking into account the factual and legal complexity of the case, the presence or
absence of conflicting testimony, and the plaintiff's ability to investigate the facts
and present his claim.” Id. No such benefit is apparent at this time.

      Filing 39, request to add evidence (police reports). See Filing10.


                                          7
 4:20-cv-03118-RGK-PRSE Doc # 43 Filed: 01/12/21 Page 8 of 9 - Page ID # 234




       Filing 40, request to add allegations to “strategic indifference claim.” See
Filing 34.

      Filing 42, request to add motive allegation. See Filing 34.

                                  V. CONCLUSION

       Plaintiff’s Complaint fails to state a claim upon which relief may be granted,
and it is apparent there is a misjoinder of defendants. However, the court on its own
motion will give Plaintiff 30 days in which to file an amended complaint. Plaintiff
is strongly encouraged to use the standardized form which will be provided to him.
Plaintiff’s pending motions will be denied for the reasons stated above.

      IT IS THEREFORE ORDERED:

      1.     Plaintiff shall have 30 days to file an amended complaint in accordance
with this Memorandum and Order. Failure to file an amended complaint within the
time specified by the court will result in the court dismissing this case without further
notice to Plaintiff. In his amended complaint, Plaintiff must comply with federal
pleading requirements.

       2.     In the event Plaintiff files an amended complaint, Plaintiff shall restate
the allegations of the Complaint (Filing 1) or supplements (Filings 5, 6, 7, 8, 20, 25)
and any new allegations. Failure to consolidate all claims into one document may
result in the abandonment of claims. Plaintiff is warned that an amended complaint
will supersede, not supplement, his prior pleadings.

      3.    The court reserves the right to conduct further review of Plaintiff's
claims pursuant to 28 U.S.C. §§ 1915(e) and 1915A in the event he files an amended
complaint.

    4.      The Clerk of the Court is directed to send Plaintiff a form Pro Se 1,
“Complaint in a Civil Case,” for Plaintiff’s use in preparing an amended complaint.


                                           8
 4:20-cv-03118-RGK-PRSE Doc # 43 Filed: 01/12/21 Page 9 of 9 - Page ID # 235




      5.     The Clerk of the Court is directed to set a pro se case management
deadline using the following text: February 11, 2021—amended complaint due.

      6.     Plaintiff’s pending motions (Filings 10, 16, 17, 18, 19, 22, 23, 24, 28,
29, 30, 31, 32, 34, 35, 37, 38, 39, 40, and 42) are denied.

      Dated this 12th day of January, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                         9
